DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/25/2021 has been entered. Claims 1-15 remain pending in the application. 
Applicant has amended the specification such that paragraph [0010] now reads that the detectors 13a-13d are not depicted in figure 1, but are seen in figure 2. This overcomes the drawing objection, and the objection is withdrawn. 
Applicant has amended the specification such that paragraph [0027] now reads that the controller 21 is shown in figure 2. This overcomes the drawing objection, and the objection is withdrawn. 

Claim Objections
Claim 7 is objected to because of the following informalities: Line 12 recites “… of lower concentration than concentration of the first noise component…” It is suggested that the claim read “… of lower concentration than a concentration of the first noise component…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the noise component" in line 3. Claim 7 recites a noise component, a first noise component, and a second noise component in lines 8 and 10-11 respectively. It is unclear which noise component claim 8 is referring to. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al (US-2013/0283889-A1), henceforth Yamada.
Regarding claim 7, Yamada teaches a sensor element comprising: 

Paragraph [0046] states that the number of gas sensors is not limited to 2 and could be greater than 2. 
wherein the plurality of reactive portions (gas sensors) comprise a first reactive portion (referred to as gas sensor A) and a second reactive portion (referred to as gas sensor B) having a lower reactivity than the first reactive portion (gas sensor A) with respect to a component to be detected in a sample ([0046] and Figure 1); and
wherein a reactivity of the first reactive portion (gas sensor A) with respect to the component to be detected is higher than a reactivity of the first reactive portion (gas sensor A) with respect to a noise component in the sample other than the component to be detected ([0046] and Figure 1),
a reactivity of the first reactive portion (gas sensor A) with respect to a first noise component (referred to as gas component B) is lower than a reactivity of the first reactive portion (gas sensor A) with respect to a second noise component (referred to as gas component C) of lower concentration than concentration of the first noise component (gas component B) in the sample other than the component to be detected, and
a reactivity of the second reactive portion (gas sensor B) with respect to the second noise component (gas component C) is the lowest among reactivities of the second reactive portion (gas sensor B).

	It is noted that recitation of the reactive portions and their relative sensitivities to different noise components, where a sensor will have a higher or lower sensitivity to a noise component, is an intended use of the sensors and is therefore given minimal patentable weight. 	 
Regarding claim 8, Yamada teaches the sensor element according to claim 7, wherein the reactivity of the second reactive portion (gas sensor B) with respect to the component to be detected is lower than the reactivity of the second reactive portion (gas sensor B) with respect to the noise component.
As recited by paragraph [0046] “The gas sensor B has detection capability at least for the interference gas component, and indicates gas-sensing properties different from the gas sensor A.” It is understood that the second reactive portion (gas sensor B) can detect an interference gas (noise component), and would therefore have a lower reactivity to the desired gas component.
Regarding claim 9, Yamada teaches the sensor element according to claim 8, wherein the reactivity of the first reactive portion (gas sensor A) with respect to the first noise component (gas component B) is lower than the reactivity of a reacting portion different from the first reacting portion (gas sensor A) among the plurality of reacting portions (gas sensors). 
It is understood from paragraph [0055] that gas sensor A has the highest sensitivity for gas A but is still affected by the noise components (gases B and C) to a lesser degree, and paragraph [0046] states that gas sensor B has a sensitivity for interference components (noise components), therefore first reactive portion (gas sensor A) has a lower sensitivity to a noise component in comparison to the other gas sensors. 
Regarding claim 11, Yamada teaches the sensor element according to claim 7. It is understood that recitation of the first noise component including water vapor is an intended use of the sensor, and as such is given minimal patentable weight. 
Further, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Yamada and the apparatus of Yamada is capable of working on water vapor. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Yamada (see MPEP §2115).
Regarding claim 12, Yamada teaches a sensor apparatus comprising: 
a sensor element comprising a substrate (referred to as sensor unit 3) and a plurality of reactive portions (referred to as gas sensors) disposed on the substrate (3) and configured to react to a specific component ([0046] and Figure 1); and
Paragraph [0046] states that the number of gas sensors is not limited to 2 and could be greater than 2.

Paragraph [0046] further states that control unit (4) can be connected to a data recording unit (5) and data analyzing unit (6). Paragraph [0048] further specifies that the analyzing unit (6) can calculate the concentration of the desired gas component, as well as the noise components. 
wherein the plurality of reactive portions comprise a first reactive portion (gas sensor A) and a second reactive portion (gas sensor B) having a lower reactivity than the first reactive portion (gas sensor A) with respect to the component to be detected ([0046] and Figure 1); and
wherein a reactivity of the first reactive portion (gas sensor A) with respect to the component to be detected is higher than a reactivity of the first reactive portion (gas sensor A) with respect to a noise component in the sample other than the component to be detected ([0046] and Figure 1),
a reactivity of the first reactive portion (gas sensor A) with respect to a first noise component (gas component B) is lower than a reactivity of the first reactive portion (gas sensor A) with respect to a second noise component (gas component C) of lower concentration than a concentration of the first noise component (gas component B) in the sample other than the component to be detected, and

As stated by paragraph [0054] it is understood that a biological gas has gas components A, B, and C. Where gas component A is the desired gas component and B and C are interference gas components (first and second noises). Further, paragraph [0055] states that the sensitivity of gas sensor A is largely impacted by gas component A, but that the effects of gas components B and C are not negligible. Further stated by paragraph [0046], the gas sensor B has a detection capability at least for the interference gas component, however it is understood that there are two interference gas components, B and C. It is understood that gas components B and C are different from one another, and that as gas sensors A and B detect the interference components to a certain degree, one of the gases will have a lower reactivity than the other.  
It is noted that recitation of the reactive portions and their relative sensitivities to different noise components, where a sensor will have a higher or lower sensitivity to a noise component, is an intended use of the sensors and is therefore given minimal patentable weight.
Regarding claim 13, Yamada teaches the sensor apparatus according to claim 12, wherein the controller (4) is configured to perform multiple regression analysis using output from the sensor element.
As stated by paragraph [0053], data analyzing unit 6 which is connected to control unit 4 (controller) finds the algorithm by referring to α, β and E obtained by the gas sensors and calculates the concentration of the desired gas component while taking interference gas 
Regarding claim 14, Yamada teaches the sensor apparatus according to claim 12, further comprising a memory to store a program prescribing a control procedure of the controller (4).
As stated by paragraph [0053], the data analyzing unit 6, connected to control unit 4, finds an algorithm by referring to a created database based on α, β and E values for a biological gas. It is understood that the data analyzing unit has memory to store the algorithm and the values for the biological gas. 
Regarding claim 15, Yamada teaches the sensor apparatus according to claim 12, wherein the sensor element is used for detecting a gas component emitted from a human body or a food product.
As stated by paragraph [0041], the sensor device is for detecting a specific component in a biological gas released from a living body. 
Further, it is understood that recitation of the sensor apparatus being used for detecting a gas component emitted from a human body or a food product is an intended use of the sensor apparatus, and is therefore given minimal patentable weight. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US-2013/0283889-A1), henceforth Yamada in view of Banks (GB-2519937-A). 
Regarding claim 1, Yamada teaches a sensor element comprising: 

Paragraph [0046] states that the number of gas sensors is not limited to 2 and could be greater than 2. 
wherein the plurality of reactive portions (gas sensors) comprise a first reactive portion (referred to as gas sensor A) and a second reactive portion (referred to as gas sensor B) having a lower reactivity than the first reactive portion (gas sensor A) with respect to a component to be detected in a sample ([0046] and Figure 1);
wherein a reactivity of the first reactive portion (gas sensor A) with respect to the component to be detected is higher than a reactivity of the first reactive portion (gas sensor A) with respect to a noise component in the sample other than the component to be detected ([0046] and Figure 1).
The sensor unit is not explicitly said to be a substrate, however it is understood that the sensors would need to be attached to a base in order to prevent them from moving. Further, as recited by paragraph [0046] “The gas sensor A is a gas sensor having relatively higher detection capability for the desired specific gas component. The gas sensor B has detection capability at least for the interference gas component, and indicates gas-sensing properties different from the gas sensor A.” Here it is interpreted that the component to be detected is the desired gas component, and the noise component is the interference gas. It is understood that this means first reactive portion (gas sensor A) is most sensitive to a desired gas than a noise component, 
As stated above, Yamada does not explicitly teach a substrate but it is understood that the sensors would need to be attached to a base to prevent them from moving. Yamada is silent with regards to specific substrate, therefore, it would have been necessary and thus obvious to look to the prior art for conventional substrates. Banks provides this conventional teaching showing that it is known in the art to use a flexible substrate such as a plastics film or polyester film for an electrochemical sensor for ammonia detection (Page 1 line 5 and Page 6 lines 24-26). Therefore, it would have been obvious to one having ordinary skill in the art to make the substrate flexible from Banks motivated by the expectation of successfully practicing the invention of a flexible substrate with a flexible electrode assembly.
Regarding claim 2, Yamada and Banks teach the sensor element of claim 1 as stated above. Yamada further teaches the reactivity of the second reactive portion (gas sensor B) with respect to the component to be detected is lower than a reactivity of the second reactive portion (gas sensor B) with respect to the noise component.
As recited by paragraph [0046] “The gas sensor B has detection capability at least for the interference gas component, and indicates gas-sensing properties different from the gas sensor A.” It is understood that the second reactive portion (gas sensor B) can detect an interference gas (noise component), and would therefore have a lower reactivity to the desired gas component. 
Regarding claim 3, Yamada and Banks teach the sensor element of claim 1 as stated above. Yamada further teaches wherein the noise component comprises a first noise 
wherein a reactivity of the first reactive portion (gas sensor A) with respect to the first noise component (gas B) is lower than a reactivity of the first reactive portion (gas sensor A) with respect to the second noise component (gas C).
	Paragraph [0054] states that a biological gas component is made of gases A, B, and C where A is the desired gas component and B and C are interference components. These limitations are directed to the material worked upon by the apparatus, all the structural limitations of claim 3 have been disclosed by Yamada and the gas detection apparatus is capable of working on a desired gas as well as at least 2 interference gases. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Yamada (see MPEP §2115). Further, since there are two interference gas components it is understood that they will have different reactivities, and that one will be lower than the other.  
Regarding claim 4, Yamada and Banks teach the sensor element of claim 3 as stated above. Yamada further teaches the reactivity of the first reactive portion (gas sensor A) with respect to the first noise component is lower than a reactivity of a reactive portion other than the first reactive portion (gas sensor A) among the plurality of reactive portions.
It is understood from paragraph [0055] that gas sensor A has the highest sensitivity for gas A but is still affected by the noise components (gases B and C) to a lesser degree, and paragraph [0046] states that gas sensor B has a sensitivity for interference components (noise components), therefore first reactive portion (gas sensor A) has a lower sensitivity to a noise component in comparison to other reactive portions (gas sensor B). 
Regarding claim 5, Yamada teaches a sensor apparatus comprising: 
	a sensor element comprising a substrate (referred to as sensor unit 3) and a plurality of reactive portions (referred to as gas sensors) disposed on the substrate (3) and configured to react to a specific component ([0046] and Figure 1);
Paragraph [0046] states that the number of gas sensors is not limited to 2 and could be greater than 2.
	and a controller (referred to as control unit 4) configured to calculate a value related to a component in a sample on the basis of a signal output from the sensor element in accordance with a reaction of the plurality of reactive portions ([0046] and Figure 1);
Paragraph [0046] further states that control unit (4) can be connected to a data recording unit (5) and data analyzing unit (6). Paragraph [0048] further specifies that the analyzing unit (6) can calculate the concentration of the desired gas component, as well as the noise components if that is needed. 
	wherein the plurality of reactive portions comprise a first reactive portion (gas sensor A) and a second reactive portion (gas sensor B) having a lower reactivity than the first reactive portion (gas sensor A) with respect to the component to be detected ([0046] and Figure 1);
	wherein a reactivity of the first reactive portion (gas sensor A) with respect to the component to be detected is higher than a reactivity of the first reactive portion (gas sensor A) with respect to a noise component in the sample other than the component to be detected ([0046] and Figure 1).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US-2013/0283889-A1), henceforth Yamada and Banks (GB-2519937-A) as applied to claim 1 above, and in further view of Clifford (US-4542640). 
Regarding claim 6, the combination of Yamada and Banks teach the sensor element of claim 1. As it is understood, Yamada does teach gas sensors A and B but is not specific as to the exact kind of gas sensor nor the components. Yamada recites in paragraph [0044], “Usable gas sensors in the embodiment of the present invention are sensors that can be selected properly from various types of gas sensors that are generally known.” Yamada is silent with regards to specific gas sensors, therefore, it would have been necessary and thus obvious to look to the prior art for conventional gas sensors. Clifford teaches an array 1 and a means 2 of measuring the resistances of the sensors of the array (Column 6 lines 37-39 and Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art to have gas sensors with a 
It is understood that the means 2 of measuring the resistances of the sensors in the array convert the measurements into electrical signals and is therefore a detector (Column 3 lines 63-65). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US-2013/0283889-A1), henceforth Yamada as applied to claim 7 above, and in further view of Banks (GB-2519937-A).
Regarding claim 10, Yamada teaches the sensor element according to claim 7. Yamada does not teach wherein the substrate and the plurality of reacting portions are deformable.
As stated above, Yamada does not explicitly teach a substrate but it is understood that the sensors would need to be attached to a base to prevent them from moving. Yamada is silent with regards to specific substrate, therefore, it would have been necessary and thus obvious to look to the prior art for conventional substrates. Banks provides this conventional teaching showing that it is known in the art to use a flexible substrate such as a plastics film or polyester film (Page 6 lines 24-26). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the substrate flexible from Banks motivated by the expectation of successfully practicing the invention of a flexible substrate with a flexible electrode assembly.	

Response to Arguments
Applicant’s arguments, see page 9, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1 and 5 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamada (US-2013/0283889-A1 and Banks (GB-2519937-A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798